Filed 8/11/22 Weisberg v. Jaurigue Law Group CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 DEVIN WEISBERG,                                           B309754

      Plaintiff and Appellant,                             Los Angeles County
                                                           Super. Ct. No. 20STCV05881)
           v.

 JAURIGUE LAW GROUP, et al.,

      Defendants and Respondents.


     APPEAL from an order of the Superior Court of Los
Angeles County, Robert S. Draper, Judge. Affirmed.
     Devin Weisberg, in pro. per.; Law Offices of Howard A.
Kapp and Howard A. Kapp for Plaintiff and Appellant.
     KP Law, Zareh A. Jaltorossian for Defendants and
Respondents.

                                 _______________________
                       INTRODUCTION

       Devin Weisberg, an attorney, appeals from the trial court’s
grant of a special motion to strike under Code of Civil Procedure
section 425.16 (an anti-SLAPP motion), striking his complaint
against respondents Jaurigue Law Group, Michael Jaurigue and
Ryan Stubbs (collectively, Jaurigue). In 2013, Joseph Esquivel
retained Weisberg to represent him in his divorce from Melanie
Palomares. However, the representation was short-lived, and
Esquivel terminated Weisberg as counsel in 2014. Jaurigue
represented Palomares in the divorce proceedings. In 2018,
Weisberg obtained a judgment against Esquivel for unpaid legal
fees.
       Weisberg’s complaint against Jaurigue asserted various
tort causes of action based on Jaurigue’s 2017 distribution of
$10,000 in divorce settlement funds to Esquivel. Weisberg
contends he had a priority interest in the funds. We affirm.

         FACTUAL AND PROCEDURAL HISTORY

       A.    Weisberg Asserts a Lien for Unpaid Client Fees
       In July 2013, Esquivel retained Weisberg to represent him
in his divorce from Palomares. The engagement letter provided
that Esquivel would pay Weisberg’s fees on an hourly basis and
gave Weisberg a contractual lien on any recovery obtained by
Esquivel in the case. In December 2014, Esquivel terminated
Weisberg’s employment, and Weisberg filed and served a Notice
of Charging Lien on Esquivel, Palomares and Jaurigue, asserting
$11,698.36 in unpaid fees.




                                2
       B.    Jaurigue Distributes $10,000 to Esquivel
       In February 2016, Jaurigue informed Weisberg it was
holding approximately $147,000 in its client trust account from a
community real property sale and it was aware of Weisberg’s
lien. Jaurigue also told Weisberg that neither Esquivel nor
Palomares had received proceeds from the sale.
       In December 2016, the family court issued a statement of
decision awarding $21,339.87 to Esquivel on breach of fiduciary
duty claims against Palomares. The court did not order the
division or distribution of any funds from the client trust account,
because there were outstanding issues related to the valuation
and division of the real property proceeds.
       On June 28, 2017, the family court approved a stipulation
and partial settlement by Esquivel and Palomares releasing
$10,000 to Esquivel, as “a portion of his share of community
funds.” Jaurigue then paid Esquivel $10,000 from its client trust
account.

      C.     Weisberg Obtains a Declaratory Judgment
             Establishing the Validity of His Lien
      In January 2018, Weisberg filed a declaratory relief action
against Esquivel. In June 2018, the court ruled that Weisberg
possessed “a valid and enforceable attorney fee charging lien
against any and all claims or causes of action brought by
[Esquivel]” in the divorce case, which “will attach to any recovery
[Esquivel] may obtain, whether by arbitration award, judgment,
settlement or otherwise.” The judgment totaled $16,273.79,
comprised of $11,689.36 in attorney fees, $3,906.93 in
prejudgment interest and $677.50 in costs.




                                 3
      D.     Weisberg Sues Jaurigue and Files a Motion in the
             Divorce Case To Enforce His Lien
      On February 11, 2020, Weisberg filed the underlying
complaint against Jaurigue, Palomares, Esquivel and Esquivel’s
new counsel. Weisberg alleged claims against Jaurigue for
intentional interference with prospective economic advantage,
negligent interference with prospective economic advantage,
fraud, conversion and intentional breach of fiduciary duty. Each
of Weisberg’s causes of action against Jaurigue was based on
Jaurigue’s 2017 $10,000 partial settlement payment to Esquivel.
Weisberg alleged that during the 2017 settlement, Jaurigue
interfered with his prospective economic relationship by failing to
inform Esquivel and the family court of Weisberg’s lien, and that
Jaurigue “failed to interplead the funds.” Weisberg’s fraud claim
alleged Jaurigue misrepresented that no one was attempting to
circumvent Weisberg’s lien and concealed its partial settlement
payment to Esquivel. Weisberg also claimed Jaurigue’s
distribution of $10,000 to Esquivel amounted to conversion
because that money “belonged to” Weisberg. In his cause of
action for breach of fiduciary duty, Weisberg alleged Jaurigue
owed him “a duty of loyalty to refrain from affirmative
misrepresentations and not to conceal material facts,” and that
Jaurigue breached that duty when it made the partial settlement
payment to Esquivel in 2017.
      On February 19, 2020, Weisberg also brought a motion in
the family law case to satisfy his lien from the Jaurigue client
trust account funds. The family court denied Weisberg’s motion
as “premature.”




                                 4
       E.    Jaurigue’s Anti-SLAPP Motion
       Jaurigue filed a special motion to strike Weisberg’s
complaint under Code of Civil Procedure section 425.16.1
Jaurigue argued Weisberg’s complaint arose from protected
activity “in connection with an issue under consideration or
review by a . . . judicial body . . . .” (§ 425.16, subd. (e)(2).)
Jaurigue also asserted Weisberg’s claims failed on the merits
because he had not obtained a judgment establishing the validity
and amount of his attorney charging lien when Jaurigue made
the $10,000 partial settlement distribution to Esquivel. Weisberg
conceded his claims arose from protected activity, but claimed he
was not required to have a judgment to enforce his lien and thus
could establish a probability of success on the merits of his causes
of action.
       The trial court granted Jaurigue’s anti-SLAPP motion,
concluding Weisberg failed to establish a probability of success on
any of his causes of action because he did not establish an
enforceable lien until nearly a year after Esquivel received the
$10,000 partial settlement payment. The court noted Weisberg
presented no authority establishing he was “entitled to his
portion of fees out of a specific share of the disputed community
property (the $10,000) at such a specific point in time before the
resolution of the case.” The trial court also held Weisberg could
not demonstrate harm or damages on his claims against
Jaurigue, noting sufficient funds remained in the client trust
account to satisfy Weisberg’s lien and the family court had
already specifically awarded more than $20,000 of those funds to
Esquivel. The court concluded: “Because the amount currently

1     Further undesignated statutory references are to the Code
of Civil Procedure.




                                 5
held in [Jaurigue]’s trust account is sufficient to satisfy
Weisberg’s lien, and because the family law court which is
distributing the funds has explicitly rule[d] that Weisberg is not
entitled to them at this point, Weisberg has not established that
he had been harmed and cannot establish a probability of success
on the merits as to any causes of action in this case.”
       Weisberg timely appealed.

                          DISCUSSION

       A.     Section 425.16 and Standard of Review
       Under section 425.16, commonly known as the anti-SLAPP
statute, “[a] cause of action against a person arising from any act
of that person in furtherance of the person’s right of petition or
free speech under the United States Constitution or the
California Constitution in connection with a public issue shall be
subject to a special motion to strike, unless the court determines
that the plaintiff has established that there is a probability that
the plaintiff will prevail on the claim.” (§ 425.16, subd. (b)(1).)
An “‘act in furtherance of a person’s right of petition or free
speech under the United States or California Constitution in
connection with a public issue’ includes: (1) any written or oral
statement or writing made before a legislative, executive, or
judicial proceeding, or any other official proceeding authorized by
law, (2) any written or oral statement or writing made in
connection with an issue under consideration or review by a
legislative, executive, or judicial body, or any other official
proceeding authorized by law, (3) any written or oral statement
or writing made in a place open to the public or a public forum in
connection with an issue of public interest, or (4) any other




                                 6
conduct in furtherance of the exercise of the constitutional right
of petition or the constitutional right of free speech in connection
with a public issue or an issue of public interest.” (§ 425.16,
subd. (e).)
       In ruling on an anti-SLAPP motion, the court engages in a
two-step process. “First, the defendant must establish that the
challenged claim arises from activity protected by section 425.16.
[Citation.] If the defendant makes the required showing, the
burden shifts to the plaintiff to demonstrate the merit of the
claim by establishing a probability of success.” (Baral v. Schnitt
(2016) 1 Cal.5th 376, 384 (Baral), accord, Bonni v. St. Joseph
Health System (2021) 11 Cal.5th 995, 1009.) “To satisfy the
second prong—the probability of prevailing—the plaintiff must
demonstrate that the complaint is legally sufficient and
supported by a prima facie showing of facts to support a favorable
judgment if the evidence submitted by the plaintiff is accepted,”
considering the pleadings and evidentiary submissions of both
the plaintiff and the defendant. (Kenne v. Stennis (2014) 230
Cal.App.4th 953, 962–963.) “Although ‘“the court does not weigh
the credibility or comparative probative strength of competing
evidence, it should grant the motion if, as a matter of law, the
defendant’s evidence supporting the motion defeats the plaintiff’s
attempt to establish evidentiary support for the claim.”’” (Ibid.)
“Only a cause of action that satisfies both prongs of the anti-
SLAPP statute—i.e., that arises from protected speech or
petitioning and lacks even minimal merit—is a SLAPP, subject to
being stricken under the statute.” (Navellier v. Sletten (2002) 29
Cal.4th 82, 89, 124 Cal.Rptr.2d 530, 52 P.3d 703], italics omitted
(Navellier).)




                                 7
      We review de novo an order granting or denying an anti-
SLAPP motion (Wilson v. Cable News Network, Inc. (2019) 7
Cal.5th 871, 884; Park v. Board of Trustees of California State
University (2017) 2 Cal.5th 1057, 1067), “considering the parties’
pleadings and affidavits describing the facts on which liability or
defenses are predicated” (C.W. Partners Inc. v. Mooradian (2019)
43 Cal.App.5th 668, 699; accord, § 425.16, subd. (b)(2); Navellier,
supra, 29 Cal.4th at p. 89.)

      B.      Weisberg Has Not Established a Probability of
              Success on the Merits.
       In the trial court, Weisberg conceded the first prong of the
anti-SLAPP inquiry—that his claims arise from activity protected
as defined by section 425.16. On appeal Weisberg also does not
argue this point. Thus, “[i]n this case, ‘we bypass the initial
inquiry because everyone agrees that the first hurdle in obtaining
anti-SLAPP relief has been met.” (Bently Reserve LP v.
Papaliolios (2013) 218 Cal.App.4th 418, 425.) Our inquiry is
limited to the second prong—whether Weisberg has established a
probability of success on the merits of his claims.
       Weisberg’s claims are all premised on the threshold
assertion that he had an enforceable lien giving him priority to
the $10,000 distributed to Esquivel in 2017. On appeal, Weisberg
generally challenges the trial court’s assessment of the merits of
his complaint, but he does not discuss his different theories of
liability or the elements of his individual causes of action.
Rather, Weisberg contends he properly filed his declaratory relief
action (to establish the validity and amount of his lien) after
Esquivel and Palomares reached the $10,000 partial settlement
agreement because his lien claim already established his




                                 8
possessory rights to those funds. Weisberg presents no other
argument to support his contention that the allegations in his
February 11, 2020 civil action had merit. Because we conclude
Weisberg’s lien was not enforceable at the time of the 2017
settlement, and because Weisberg has not briefed the elements of
his causes of action on appeal, we treat any other merits
arguments on his claims as waived. (See People v. Bryant, Smith
and Wheeler (2014) 60 Cal.4th 335, 363–364 [“If a party’s briefs
do not provide legal argument and citation to authority on each
point raised, ‘“the court may treat it as waived, and pass it
without consideration.”’”]; see also Sviridov v. City of San Diego
(2017) 14 Cal.App.5th 514, 521 [“‘“We are not bound to develop
appellants’ arguments for them.”’”].)

       1. Weisberg’s lien was not enforceable at the time of the
          2017 settlement
       An attorney’s lien against a client’s future judgment or
recovery, also known as a “charging lien,” “may be used to secure
either an hourly fee or a contingency fee.” (Fletcher v. Davis
(2004) 33 Cal.4th 61, 66.) Attorney liens are ordinarily created
by contract, such as a retainer agreement that provides for
deferred fees. (See generally Cetenko v. United California Bank
(1982) 30 Cal.3d 528, 531 (Cetenko); Little v. Amber Hotel Co.
(2011) 202 Cal.App.4th 280, 291 (Little).) The attorney has a
contractual right to be paid from a specific future source of funds,
if recovered, but no right to be reimbursed for a lien tied to a
client’s recovery until judgment or settlement actually occurs.
(O&C, supra, 42 Cal.App.5th at p. 572; Novak v. Fay (2015) 236
Cal.App.4th 329, 336.) An attorney’s lien on the judgment, based
on a contract for fees, generally has priority over the claim of a




                                 9
subsequent judgment creditor. (Cetenko, supra, 30 Cal.3d at
pp. 535–536; Hoover-Reynolds v. Superior Court (1996) 50
Cal.App.4th 1273, 1279 [“an attorney’s charging lien may attach
and have priority to judgments for ordinary debts,” though not
against a child support award].)
       “A third party that impairs an attorney’s rights under such
a lien may be subject to liability for tortious interference with
contractual relations or prospective economic advantage.” (Little,
supra, 202 Cal.App.4th at p. 291; accord, Siciliano v. Fireman’s
Fund Ins. Co. (1976) 62 Cal.App.3d 745, 752–753.) Attorneys
also “may maintain conversion actions against those who
wrongfully withhold or disburse funds subject to their attorney’s
liens.” (Plummer v. Day/Eisenberg, LLP (2010) 184 Cal.App.4th
38, 45 [triable issues existed whether attorney had an enforceable
attorney charging lien establishing right to possess settlement
funds disbursed to other “parties].) “‘However, a mere
contractual right of payment, without more, will not suffice.’”
(Ibid.)
       An attorney’s lien “is only enforceable after the attorney
adjudicates the value and validity of the lien in a separate action
against the client.” (Mojtahedi v. Vargas (2014) 228 Cal.App.4th
974, 978 (Mojtahedi); see also Carroll v. Interstate Brands Corp.
(2002) 99 Cal.App.4th 1168, 1177 (Carroll) [“the attorney’s lien
claim must be litigated in a separate action, even where the
attorney has a contract with the client”]; Hansen v. Jacobsen
(1986) 186 Cal.App.3d 350, 356 [“even though a contractual lien
continues to be viable after discharge, a subsequent, independent
action is required to establish the amount of the lien and to
enforce it”].) Jaurigue relies on Mojtahedi, as did the trial court
when it concluded Jaurigue did not act improperly when it made




                                10
the $10,000 partial settlement payment to Esquivel because
Weisberg had no enforceable lien at the time of that payment.
       In Mojtahedi, an attorney filed a complaint against two
former clients’ successor attorney, seeking to recover a portion of
a settlement payment the successor attorney had obtained for the
clients. (Mojtahedi, supra, 228 Cal.App.4th at p. 976.) The trial
court sustained without leave to amend the successor attorney’s
demurrer to the complaint because the plaintiff attorney failed to
establish the amount or enforceability of his purported lien in an
independent declaratory relief action against the clients. (Id. at
pp. 976-977.) The Mojtahedi court concluded that without
bringing a separate action against the client, the attorney had
“omitted this essential step of establishing his entitlement to a
particular portion of the settlement proceeds” and could not
establish “the existence, amount, and enforceability of his lien on
the settlement money.” (Id. at pp. 978-979.) “Without first
establishing a right to any portion of his clients’ settlement
proceeds, plaintiff in this case lacks any basis to assert that
defendant fraudulently withheld any money from him.” (Id. at
p. 979.)
       Weisberg does not dispute that at the time of the 2017
payment to Esquivel, he had not instituted any action to
establish the validity or the amount of his claimed lien against
Esquivel. Weisberg also does not dispute that he failed to make
any request to the family court to delay Esquivel’s recovery or
receipt of settlement proceeds until he could establish the validity
of his lien. As a result, when Esquivel and Palomares reached a
partial settlement, Weisberg had a lien claim but not an
enforceable lien. And, while Weisberg was entitled to assert his
lien claim by filing a notice of lien in the family law action, the




                                11
court had “no power to determine in that action whether
[Weisberg]’s lien claim was valid or invalid.” (Brown v. Superior
Court (2004) 116 Cal.App.4th 320, 329 (Brown).)
       In 2017 Weisberg had not obtained a judgment establishing
the amount and validity of his alleged lien and had not taken any
steps to secure his interests beyond notifying the family court
and Jaurigue of his lien claim. Because Weisberg had yet to
establish the value or validity of his purported lien at the time
Jaurigue distributed the $10,000 settlement payment to
Esquivel, Weisberg had no immediate right to receive a payment
from those funds and lacked any basis for asserting claims
against Jaurigue for interference with such a right. (Mojtahedi,
supra, 228 Cal.App.4th at pp. 978-979 [“Without an enforceable
lien, plaintiff cannot prove that he has a right to a portion of the
settlement money in [an] action against defendant, who holds the
settlement funds in his client trust account.”])
       Weisberg argues that because he subsequently established
the validity and enforceability of his lien, he can now
retroactively assert priority rights to the previously distributed
settlement funds. As support for this position, Weisberg notes
that in Mojtahedi the court contemplated that the independent
action to establish the amount and validity of an attorney lien
will be brought “after” the client obtains a recovery. (Mojtahedi,
supra, 228 Cal.App.4th at p. 976 [“after the client obtains a
judgment, the attorney must bring a separate, independent
action against the client to establish the existence of the lien, to
determine the amount of the lien, and to enforce it”]; accord,
Brown, supra, 116 Cal.App.4th at p. 329; Carroll, supra, 99
Cal.App.4th at p. 1173.) This approach presumably reflects a
scenario in which it is not possible to determine the amount of a




                                12
contingent lien until the judgment is entered or a settlement is
confirmed. Undoubtedly many attorney liens are based on
contingent fee contracts that must necessarily wait until a
judgment or settlement is completed to ascertain the fees that are
due. (Kroff v. Larson (1985) 167 Cal.App.3d 857, 861; Bandy v.
Mt. Diablo Unified Sch. Dist. (1976) 56 Cal.App.3d 230, 235.)
But Weisberg cites no authority for the proposition that after
Esquivel terminated his employment, he was required to wait to
file an independent civil action to establish the validity and
amount of his lien based on the hourly fees he earned prior to the
termination.
       Under Weisberg’s approach, Jaurigue should have refused
to distribute the settlement funds to Esquivel in anticipation of
Weisberg perfecting his lien and making a claim for those same
funds. The law does not impose such foresight on a payor prior to
the perfection of a lien. While Weisberg now has a right to
satisfy his attorney lien from Esquivel, he had no such right
when Jaurigue paid the $10,000 settlement payment to Esquivel
in 2017.

       2. Jaurigue’s knowledge of Weisberg’s putative lien did not
          require it to withhold settlement funds from Esquivel
       Weisberg also claims that because Jaurigue was on notice
of his lien claim it is potentially liable for damages for paying out
funds to Esquivel to which it knew Weisberg had asserted
priority. However, filing a notice of attorney’s lien in a pending
action does not establish the validity of the lien as a matter of
law or automatically stay the distribution of recovery proceeds.
(See Valenta v. Regents of University of California (1991) 231
Cal.App.3d 1465, 1470 [“while a previously discharged attorney




                                 13
may file a notice of lien in a pending action, an independent
action is required to establish the existence and amount of the
lien and to enforce it”]; see also Carroll, supra, 99 Cal.App.4th at
p. 1173 [“a notice of lien is not the same as the lien (the security
interest) or the lien claim. . . . lack of precision in the use of these
terms all too often creates confusion”].)
       “The principal function served by filing a notice of
attorney’s lien seems to be to assist a discharged attorney who
faces the risk that the former client may ‘settle around’ the lien,”
“in the hope that” any settlement be made jointly payable to the
attorney. (Carroll, supra, 99 Cal.App.4th at p. 1176.) Courts
may consider the existence of a lien claim in settlement and
distribution of judgment proceeds. (See Brown, supra, 116
Cal.App.4th at p. 34 [trial court had discretion to take an
attorney’s lien claim into consideration when directing payment
of recovery proceeds before the validity of the lien was
established].) Although a notice of attorney’s lien may offer some
leverage to the attorney who files it, that attorney “need not
make any showing in the underlying action that the lien is
probably valid;” consequently, “appellate courts have consistently
held that the trial court remains without jurisdiction to assess
the validity of the attorney’s lien despite the fact that a notice of
lien was filed in the underlying action.” (Ibid.)
       Weisberg argues that we should adopt the holding from
Miller v. Rau (1963) 216 Cal.App.2d 68 (Miller), regarding
liability against an attorney who distributes funds to a party. In
Miller, an attorney, who controlled profits of a joint aircraft sales
venture, was found liable for conversion for distributing profits
solely to his clients (silent partners who were joint venturers with
the plaintiff) while a declaratory action to confirm the plaintiff’s




                                  14
contractual rights to the profits was pending. The court held that
“where one receives money as an agent, to which his principal
has no right, and where he receives notice not to pay to his
principal prior to disbursement of the funds, an action for money
had and received lies against such party.” (Id. at p. 76.) The
facts and equitable considerations in Miller bear little
resemblance to those in Weisberg’s case.
       While Miller and its progeny stand for the proposition that
an equitable lien may be imposed in certain cases where an
attorney is on notice of a third party’s contractual right to funds
received by that counsel on behalf of their client, the holding in
Miller is driven by equitable considerations and does not provide
a clear and unqualified rule. (See Farmers Ins. Exchange v.
Smith (1999) 71 Cal.App.4th 660, 671 [discussing Miller].) “An
equitable remedy, such as an equitable lien, after all, has no
independent existence by itself. . . . Unless a court of equity
actually first creates an equitable lien and then enforces it, it is
the functional equivalent of a tree falling silent in a vacant forest.
True, the basis for the lien might come into existence prior to its
enforcement, but the lien itself cannot come into existence until a
court of equity decides that the equities require it. In many cases
of course, such as the typical lien a substituted-out attorney can
assert on the proceeds of the ultimate disposition of the case, the
certainty that a court of equity will impose an equitable lien give
it the trappings of independent existence. But it is still a
semantic trap . . . to assume that a lien has already come into
being” merely because a third-party claim to a given pool of
money exists. (Id. at 671.) Until a valid attorney’s lien is
established through a separate action, there is no requirement for
counsel or the court to honor it.




                                 15
       Weisberg argues that even if his lien was not yet
enforceable in 2017 it is inequitable that Jaurigue paid any
settlement funds to Esquivel when Jaurigue knew Weisberg had
a lien claim. Certainly, under some circumstances “it might well
constitute a denial of substantial justice” for a trial court with
notice of an attorney lien claim to direct payment of recovery
proceeds “without giving [the attorney] a fair opportunity to first
litigate the validity of his lien claim in a separate action.”
(Brown, supra, 116 Cal.App.4th at p. 335 [although trial court
had no power to adjudicate an attorney lien’s validity, on remand
it had discretion to “weigh” the existence and priority of the
putative lien when assessing the judgment creditor’s application
for judgment proceeds].) Likewise, a settlement may be found
inequitable and not entitled to court approval where it plainly
constitutes a client’s attempt to defeat an attorney’s lien and to
“appropriate the whole of a judgment in his favor without paying
for the services of his attorney.” (Epstein v. Abrams (1997) 57
Cal.App.4th 1159, 1169–1170 (Epstein) [reversing order
approving settlement in which a former client executed a
satisfaction of a fee judgment in his favor while attorney’s
separate action to establish the validity of his attorney’s lien
against the fee judgment was pending; attorney was entitled to
protection of his equitable interest in the fee judgment]; accord,
Little, supra, 202 Cal.App.4th at p. 295 [“clients who execute lien-
creating fee agreements give their attorneys ‘“an equitable
right,”’ the basis of which is ‘“the natural equity that a party
should not be allowed to appropriate the whole of a judgment in
his favor without paying for the services of his attorney in
obtaining such judgment.”’].) The facts of those cases are not
akin to the circumstances here.




                                16
       In contrast to Miller, Brown and Epstein, in which
independent actions to establish the plaintiff’s profit share (in
Miller) and attorney fee liens (in Brown and Epstein) were
pending at the time that the entirety of the disputed funds were
distributed to other parties, here Weisberg filed no independent
action against Esquivel prior to the time Jaurigue made the
settlement payment. And in contrast to Epstein and Little (cases
that involved settlements in which the clients executed
satisfactions of fee judgments that completely extinguished the
plaintiff attorneys’ ability to obtain fee reimbursement under
their liens), here the interlocutory settlement payment did not
“appropriate the whole of the judgment” in Esquivel’s favor.
       Although the exact division of funds remaining in
Jauregui’s client trust account remains unresolved, nearly
$135,000 is still in the account (after the $10,000 distribution to
Esquivel and a $2,725.26 payment to Palomares). The trial court
already awarded Esquivel damages of $21,339.87 on part of his
claims against Palomares. Given these circumstances, Weisberg
may still be able to enforce his now-established lien against
Esquivel’s recovery, once judgment is entered or another
settlement reached, despite the partial settlement payment
Jauregui made to Esquivel in 2017.




                                17
                         DISPOSITION

      The order of the trial court is affirmed. Jaurigue shall
recover its costs on appeal.




                                     WISE, J.



We concur:



      PERLUSS, P. J.



      SEGAL, J.





      Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution




                                18